IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11166
                         Summary Calendar



RALPH WAYNE FOWLER,

                                           Plaintiff-Appellant,

versus

ANDREW P. DAVIS, Captain; ET AL.,

                                         Defendants,

BRACKSON F. MILLS; D.J. RICHARDSON, Nurse,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:96-CV-261
                      --------------------
                          June 26, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ralph Wayne Fowler (TDCJ # 456273) appeals the dismissal of

his pro se 42 U.S.C. § 1983 complaint wherein he complained of a

1995 altercation with disciplinary officers and of the subsequent

revocation of medical passes which allowed him to have a cane and

allowed him to use the infirmary shower.    Fowler sued several

disciplinary officers and a male nurse who were involved in the

altercation.   He also sued two prison doctors.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11166
                                 -2-

     The district court dismissed Fowler’s claims against

Fairfield, Nash, Davis, Revell, and Ratnarajah pursuant to 28

U.S.C. § 1915A.   We review such dismissal de novo and examine

whether such claims were frivolous, malicious, or failed to state

a claim.    See Ruiz v. United States, 160 F.3d 273, 274-75 (5th

Cir. 1998).   The court dismissed the claims against Richardson

and Mills pursuant to Fed. R. Civ. P. 56(c).   Again applying a de

novo standard of review, we examine whether the pleadings and

summary-judgment evidence presented no genuine issue of material

fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

     Fowler argues that the district court erred by rejecting his

claims that the disciplinary officers unjustifiably disciplined

him for exercising his right to free speech and used excessive

force against him.   He also argues that the court erred by

rejecting his claim that the doctors were deliberately

indifferent to his medical needs by failing to restore the

medical passes.   Finally, he argues that the court erred when it

concluded that Richardson, the nurse, was not responsible for the

revocation of the passes.   We find no error in the court’s

holdings.   Accordingly, the judgment of the district court is

AFFIRMED.